Citation Nr: 0945274	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for epicondylitis of the 
right elbow, status post surgical release, to include as 
secondary to a service connected right shoulder disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal is now under the 
jurisdiction of the Huntington, West Virginia RO.  

The Veteran withdrew his request for a hearing in August 
2006.  

The record shows that entitlement to a nonservice connected 
pension was denied in November 2002.  The Veteran submitted a 
Notice of Disagreement with this decision in September 2003, 
and a Statement of the Case was issued in March 2004.  In May 
2004, a VA Form 9, Appeal to Board of Veterans' Appeals, was 
received from the Veteran's mother.  The form was signed by 
her, and the Veteran did not add his own signature.  The 
record does not show that the Veteran's mother was his 
guardian or representative, or otherwise held his power of 
attorney.  The RO informed the Veteran in June 2004 that the 
May 2004 VA Form 9 would not be accepted as his Substantive 
Appeal and reminded him of the time limit to submit a 
Substantive Appeal.  The Veteran did not submit an additional 
Substantive Appeal, and this matter is not before the Board.  
See 38 C.F.R. § 20.301.  

Similarly, the Veteran was issued a Statement of the Case for 
the issue of entitlement to a temporary total evaluation 
based on surgical or other treatment necessitating 
convalescence in November 2007.  The Veteran did not submit a 
Substantive Appeal for this issue, and it is not before the 
Board.  38 C.F.R. § 20.200 (2009). 


FINDINGS OF FACT

1.  Service connection has been established for the post 
operative residuals of a right shoulder injury.  

2.  Competent medical opinion finds that the Veteran's right 
elbow disability is independent from the service connected 
right shoulder disability, and that the right elbow 
disability was not caused or permanently made worse by the 
right shoulder disability.

3.  A right elbow disability was not shown in service, was 
first manifested years post-service, and is not shown to be 
related to an event or occurrence in service.


CONCLUSION OF LAW

Epicondylitis of the right elbow was not incurred in or 
aggravated by service, is not proximately due to, the result 
of, or aggravated by the Veteran's service connected right 
shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a VCAA 
notification letter in November 2005, which was prior to the 
initial adjudication of his appeal.  He was also provided 
with an additional VCAA notification letter in October 2007.  
These letters supplied the Veteran with the notification 
required by both Pelegrini and Dingess.  

The information regarding the assignment of disability 
evaluations and effective dates was not provided to the 
Veteran until after the initial adjudication of his appeal.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in November 2007, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Therefore, the Board 
concludes that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  
Both VA and private treatment records have been obtained, and 
there is no indication of any outstanding records that are 
relevant to the Veteran's appeal.  He was provided with a VA 
orthopedic examination in August 2006, and the examiner 
provided an opinion as to the etiology of the Veteran's right 
elbow disability.  As previously noted the Veteran was 
scheduled for a hearing in August 2006 but requested that 
this hearing be cancelled.  Therefore, the Board will proceed 
with adjudication of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed right 
epicondylitis, also known as tennis elbow, secondary to his 
service connected right shoulder disability.  He argues that 
his employment has always included physical labor, and states 
that he compensated for his right shoulder pain by using his 
right elbow more frequently.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence indicates that service connection for a right 
shoulder disability was established in a September 1993 
rating decision.  A 20 percent evaluation is currently in 
effect for this disability.  

Although the Veteran contends that his right elbow disability 
is the result of his service connected right shoulder 
disability, the Board notes that a review of the service 
treatment records is negative for evidence of a right elbow 
disability.  The post service medical records are also 
negative for a right elbow disability until many years after 
discharge from service.  There is nothing in the record that 
suggests the current right elbow is related to any in-service 
occurrence or event and the Veteran has not otherwise 
contended.

VA medical records dated May 2005 contain the initial 
impression of right lateral epicondylitis.  

Private medical records show that the Veteran was seen in 
September 2005 with reports of right elbow and shoulder 
problems for several months.  The diagnosis was tennis 
elbow/lateral epicondylitis, and he was scheduled for 
surgical release.  The surgery was performed in October 2005.  

VA medical records dated through 2007 indicate that the 
Veteran continued to report pain of the right elbow, although 
there was no recurrence of swelling and he maintained full 
range of motion.  

Therefore, the evidence shows that the Veteran is service 
connected for his right shoulder disability and that he has a 
current disability of the right elbow.  However, the evidence 
must still show that the right elbow disability was either 
caused or aggravated by the right shoulder disability before 
service connection may be established.  

With this in mind, the Veteran was afforded a VA examination 
in August 2006, and the examiner was asked to express an 
opinion as to whether or not there was a relationship between 
the Veteran's right shoulder disability and right elbow 
disability.  After a review of the medical evidence contained 
in the claims folder and an examination of the Veteran, the 
diagnosis of the August 2006 examiner was post surgical 
procedure to the right elbow; presently no radiographic 
evidence of pathology and no functional impairments.  
However, the examiner opined that the Veteran's right elbow 
disability was not aggravated by his right shoulder 
disability.  He explained that lateral epicondylitis is a 
condition at the site of tendon insertion at the elbow which 
results in micro-tears and later inflammation.  It was common 
where rotary motion of the forearm was required.  The 
examiner stated that this was an independent issue from the 
service connected right shoulder disability.  He added that 
dislocations of the shoulder would not cause the symptoms of 
tennis elbow because the rotary movements that caused 
epicondylitis were not a compensatory action that would 
result from a dislocated shoulder.  

Therefore, the Board must conclude that entitlement to 
service connection for a right elbow disability is not 
warranted.  The only medical opinion of record states that 
the Veteran's right shoulder disability would not cause or 
aggravate his right elbow disability.  In the absence of any 
qualified medical opinion to the contrary, the preponderance 
of the evidence is against the Veteran's claim and it must be 
denied.  

In reaching this decision, the Board recognizes the Veteran's 
sincere belief that his right elbow disability is the result 
of his service connected right shoulder disability.  However, 
the Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
qualified medical opinion clearly states that the right elbow 
disability is not the result of the service connected right 
shoulder disability, and it follows that the Veteran's claim 
may not be allowed. 


ORDER

Entitlement to service connection for epicondylitis of the 
right elbow, status post surgical release, to include as 
secondary to a service connected right shoulder disability is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


